Citation Nr: 1811123	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for depression. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine (cervical spine disability).

3.  Entitlement to an increased initial rating for cervical radiculopathy of the left arm, rated as non-compensable prior to April 19, 2012 and 30 percent disabling thereafter.  

4.  Entitlement to a compensable initial rating for residual scars associated with cervical fusions. 

5.  Entitlement to a rating in excess of 30 percent for migraine headaches.  

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues other than entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's service-connected disabilities as likely as not preclude gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her service-connected disabilities render her unable         to secure or follow a substantially gainful occupation. 

VA will grant TDIU when the evidence shows that a veteran is precluded            by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is  not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status may not be considered when determining whether a veteran is currently unemployable. 38 C.F.R. §§ 4.16(a), 4.19. 

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

As an initial matter, the Board notes the schedular requirements for a TDIU are      met. In this regard, the Veteran's service-connected disabilities are depression rated     at 70 percent, asthma rated at 30 percent, migraine headaches rated at 30 percent, cervical radiculopathy of the left arm rated at 30 percent, degenerative disc disease    of the cervical spine rated at 10 percent, tinnitus rated at 10 percent, and status post right tympanic membrane perforation, post-operative cervical scar and hearing loss rated as noncompensably disabling.  Her current combined rating for all disabilities     is 90 percent since September 6, 2011.  Accordingly, the claim turns on whether the Veteran's service-connected disabilities preclude gainful employment.  

The record reflects that the Veteran has a high school education and last worked in 2002 as an office manager.  

In a March 2017 vocational assessment, the vocational consultant opined that the Veteran has a combination of physical and emotional conditions which interact to impact her employability.  The consultant opined that the Veteran is totally and permanently precluded from performing work at a substantially gainful level due    to her multiple service connected disabilities.  

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

While further delay is regrettable, the record indicates that additional development is required prior to adjudication of the remaining claims.

There are outstanding VA treatment records.  A March 20, 2012 VA primary care record indicates that the Veteran should return for a follow up appointment in June 2012.  Additionally, a February 2017 disability questionnaire from Dr. Henderson-Galligan indicates that the Veteran saw her VA nurse practitioner every three months.  To date, VA treatment records subsequent to March 20, 2012 have not been associated with the claims file.  Additionally, various VA treatment records indicate that the Veteran received fee basis neurology care from multiple private physicians.  Accordingly, on remand all outstanding VA treatment records, including fee basis records, must be associated with the claims file.   

There are also outstanding private treatment records.  In July 2010, the Veteran submitted a VA 21-4142 authorizing VA to obtain treatment records pertaining to her migraine headache and cervical spine disabilities from Dr. Anand. Additionally, a November 7, 2011 VA treatment record indicates that the Veteran had a non-VA primary care physician. To date, those records have not been requested or otherwise 
obtained.  As such information is relevant, reasonable efforts must be made to associated these records with the claims file.

Finally, she should be provided contemporaneous VA examinations to address the severity these conditions.
 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from March 20, 2012 to present, as well as all outstanding fee basis treatment records. 

2.  Ask the Veteran to provide completed release forms with the names and addresses of all private medical care providers who have treated her disabilities on appeal, including Dr. Anand and private primary care physician.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified.

3.  Schedule the Veteran for a VA headache examination to assess the current severity of her service-connected migraine headaches.  The claims file should be reviewed by the examiner. Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's headaches should be reported.  

4.  Schedule the Veteran for VA cervical spine examination  to determine the current nature and severity of her service-connected disability.  The examiner should review the claims 
file and perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  The examiner should detail the nature and extent of the Veteran's residuals scars from her cervical fusion associated with her cervical spine disability. All pertinent symptomatology and findings must be reported in detail. 

5.  After completing the requested actions, and any additional action deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

